IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                           MARCH 1999 SESSION
                                                      FILED
                                                    October 25, 1999
STATE OF TENNESSEE,           *   C.C.A. # 02C01-9802-CR-00043
                                                    Cecil Crowson, Jr.
             Appellee,        *   SHELBY COUNTY   Appellate Court Clerk

VS.                           *   Hon. Chris Craft, Judge

DAV ID B. EA TON ,            *   (Leaving Scene of Accide nt)

             Appe llant.      *




For Ap pellant:                   For Appellee:

Brett B. Stein                    John Knox Walkup
236 Adams Avenue                  Attorney General & Reporter
Memphis, TN 38103
(on appea l)                      Peter M. Coughlan
                                  Assistant Attorney General
Thomas E. Hansom                  425 Fifth Avenu e North
659 Freeman                       2nd Floor, Cordell Hull Building
Memphis, TN 38122                 Nashville, TN 37243-0493
(at trial)
                                  Dan Byer
                                  Assistant District Attorney General
                                  District Attorney General's Office
                                  201 Poplar Avenue, 3rd Floor
                                  Memphis, TN 38103




OPINION FILED:_____________________



AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                        OPINION

              The defendant, David B. Eaton, was indicted for driving under the

influence, reckless driving, and leaving the scene of an accident. He was convicted

only for leaving the scene of an accident. Tenn. Code Ann. § 55-10-101. The trial

court imposed a sentence of eleven months and twenty-nine days in the Shelby

County Workhouse with ninety days to be served and the remainder suspended

upon the defendant being placed upon supervised probation for eleven months and

twenty-nine days. The defendant was also fined $1,000.



              The sole issue on appeal is whether the evidence is sufficient to

support the conviction. We conclude that it is.



              On June 1, 1996, Aline Turner was stopped at a traffic light in

Memphis when her vehicle was struck from the rear by a black Peugeot driven by

the defendant. According to Ms. Turner, the defendant got out of his automobile

and approached the driver's side of her vehicle. When asked if she was all right,

she responded that she was not. The defendant then returned to his vehicle and

drove away.



              Memphis police officer John Bynum Cobb, III, who was on routine

patrol duty in the vicinity, witnessed the collision. Officer Cobb testified at trial that

he saw a black Peugeot strike the rear of Ms. Turner's vehicle and observed the

defendant get out of the car and walk towards Ms. Turner's vehicle. According to

Officer Cobb the defendant then turned, looked in the direction of the squad car,

and drove away.



              Officer Cobb and his partner, Joe Newborn, pursued the defendant.


                                             2
The officers had the blue lights of the squad car flashing and the siren on in an effort

to bring him to a halt. The defendant did not heed requests to pull over but was

finally apprehended when traffic congestion blocked his path. Officers asked him to

turn off his ignition and had to repeat this request several times before the

defendant complied. The officers observed that the defendant had difficulty getting

his keys out of the ignition and putting them in his pocket. In addition, the officer

had to ask the defendant several times to step outside of his car. There was a delay

of twenty to thirty seconds. Officers Cobb and Newborn testified that the

defendant's speech was slurred, his eyes were bloodshot, and he smelled of

alcohol. When Officer Cobb asked the defendant if he had been drinking, both he

and Officer Newborn heard the defendant admit to drinking Jack Daniels.



              Russell E. Young, a DUI technician with the Memphis Police

Department, observed the defendant at the scene and testified that he believed the

defendant was under the influence of some substance other than alcohol. He asked

the defendant about any medication he was taking and the defendant replied that he

was taking medication for depression. When Officer Young also asked permission

to administer a breathalyser test, the defendant initially consented but later withdrew

consent.



              Dr. John Purvis Milnor, III, M.D., who appeared as a witness for the

defense, testified that the defendant was suffering from hypoglycemia at the time of

his arrest. He further explained that during a hypoglycemic episode a person would

have slurred speech and lack the ability to concentrate. According to Dr. Milnor's

testimony, a person could function in such a state but would only be able to do

routine tasks. Dr. Milnor likened the state to sleepwalking and said it could take the

appearance of a stupor.


                                           3
                The defendant testified that he had been under the care of a doctor

since June 1, 1996, for the purpose of treating heart palpitations and had just begun

taking medication. He further testified that after getting in his car he began to

perspire a lot as if he had the flu. He claimed that he could not recall anything about

the accident.



                On appeal, the state is entitled to the strongest legitimate view of the

evidence and all reasonable inferences which might be drawn therefrom. State v.

Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the witnesses, the

weight to be given their testimony, and the reconciliation of conflicts in the proof are

matters entrusted to the jury as triers of fact. Byrge v. State, 575 S.W.2d 292, 295

(Tenn. Crim. App. 1978). When the sufficiency of the evidence is challenged, the

relevant question is whether, after reviewing the evidence in the light most favorable

to the state, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979);

State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983), cert. denied, 465 U.S. 1073

(1984); Tenn. R. App. P. 13(e).



                Here, the defendant was convicted of leaving the scene of an accident

pursuant to Tenn. Code Ann. § 55-10-101. By the terms of the statute, a driver is

guilty of leaving the scene of an accident if he or she possesses the requisite mens

rea, that is, if the driver "knowingly" flees. The defendant claims that the evidence is

insufficient for a rational trier of fact to find that he possessed the requisite mens rea

because he could not have acted knowingly while having a hypoglycemic episode.

The state, however, put on evidence that the defendant's behavior was not

consistent with a hypoglycemic episode, and that, while under the influence of

alcohol, he was fully cognizant at the time of the collision.


                                             4
              In our view, the evidence was sufficient for a rational trier of fact to

conclude that the defendant acted knowingly by leaving the scene of the accident.

The jury acted within its prerogative by rejecting the defendant's assertion and

accrediting certain parts of the testimony offered by the state.



              Tenn. Code Ann. § 55-10-101 also provides, in relevant part, that "the

driver of any vehicle involved in an accident resulting in injury to ... any person shall

immediately stop such vehicle at the scene of such accident ...." The defendant

argues that he could not be convicted of leaving the scene of an accident because

there was no testimony that Aline Turner suffered injury. At trial, however, Ms.

Turner testified that as the defendant's car struck her vehicle, she was knocked

through the red light at which she was stopped. She also testified that when the

defendant asked her if she was all right she replied "No." On cross examination,

Ms. Turner testified that she had pain in her neck and back, that she had trouble

moving her neck, and that the pain became worse after she stepped out of the car.

Officer Tracy Lynn Washington testified that an ambulance was called to the scene

to provide treatment for Ms. Turner. In our view, this testimony was sufficient to

establish Ms. Turner did in fact suffer an injury as required by the statute. The

issue, therefore, is without merit.



              Accordingly, the conviction is affirmed.



                                                  _____________________________
                                                  Gary R. Wade, Presiding Judge




                                            5
CONCUR:



_________________________
Joseph M. Tipton, Judge



_________________________
Thomas T. W oodall, Judge




                            6